Opinion issued May 20, 2010.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00919-CV
———————————
PULMOSAN
SAFETY EQUIPMENT CORPORATION, Appellant
V.
SAMMY H. TERRY AND ANNIE TERRY,
Appellees

 

 
On Appeal from the 295th District Court 
Harris County, Texas

Trial Court Case No. 2003-36274
 

MEMORANDUM OPINION
Appellant has filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and we
dismiss the appeal.  Tex. R. App. P.
42.1(a)(1).
We overrule
all other pending motions as moot.  We
direct the Clerk to issue mandate within 10 days of the date of this
opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Hanks, and C. Higley.